Citation Nr: 0607226	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  98-14 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for a 
visual field loss due to bilateral sickle cell retinopathy.

2.  Entitlement to an effective date earlier than September 
5, 1995, for a 50 percent rating for a visual field loss due 
to bilateral sickle cell retinopathy.

3.  Entitlement to an effective date earlier than July 17, 
1995, for a 30 percent rating for sickle cell disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty September 1986 to May 1990.

These matters were most recently before the Board of 
Veterans' Appeals (Board) in February 2005, at which time 
they were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, so that additional 
development could be undertaken.  The complex procedural 
history of these instant matters was addressed as part of a 
February 1998 Board decision, and Board remands dated in May 
2000, September 2003, and February 2005.  


FINDINGS OF FACT

1.  In an October 1996 rating decision the RO increased the 
evaluation of the veteran's visual field loss due to 
bilateral sickle cell retinopathy to 50 percent, and assigned 
an effective date of September 5, 1995.  The veteran was 
notified of that decision and in October 1996, he contested 
only the effective date assigned.  

2.  After reviewing recalculated clinical findings associated 
with an April 1996 VA eye examination, the RO issued a March 
1998 rating action which proposed to reduce the disability 
evaluation assigned for bilateral visual field loss due to 
sickle cell retinopathy to 30 percent.

3.  In a May 1998 rating action, the RO reduced the 
disability evaluation for bilateral visual field loss due to 
sickle cell retinopathy to 30 percent, effective September 1, 
1998.

4.  The medical evidence shows that at no time has the 
veteran's visual field loss due to bilateral sickle cell 
retinopathy been manifested by bilateral visual field loss 
contracted concentrically to 30 degrees or less.

5.  A final rating decision in July 1990 assigned a 10 
percent rating for sickle cell disease.  

6.  The veteran's claim of entitlement to an increased rating 
for his service-connected sickle cell disease was received on 
September 5, 1995.  

7.  The earliest date as of which it is factually 
ascertainable that an increase in the appellant's sickle cell 
disease occurred was July 17, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent evaluation 
for a visual field loss due to bilateral sickle cell 
retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.7, 4.84a, 
Diagnostic Code 6080 (2005).

2.  The criteria for an effective date prior to September 5, 
1995, for the assignment of the 50 percent disability rating 
for visual field loss due to sickle cell retinopathy are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105; 38 
C.F.R. §§ 3.159, 3.400, 4.1, 4.84a, Code 6080.

3.  The criteria for an effective date prior to July 17, 
1995, for the assignment of the 30 percent disability rating 
for sickle cell disease are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110, 7105; 38 C.F.R. §§ 3.159, 3.400, 
4.1, 4.117, 20.1103, Code 7714.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2005 
correspondence and an August 2005 supplemental statement of 
the case (SSOC) fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  In this 
case, as part of a March 2005 VA letter, the veteran was 
advised of what the evidence must show to establish 
entitlement to an earlier effective date.  The SSOC advised 
him of what type of evidence was needed to support his 
restoration claim.  It also advised him to "provide any 
evidence in [his] possession that pertains to the claim[s]."  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the notice provided in the documents noted above was 
provided to the appellant after the initial adjudications, 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Factual Background

Service connection for sickle cell disease was awarded by a 
July 1990 rating decision.  The RO assigned a 10 percent 
rating effective from May 18, 1990.  The RO notified the 
veteran of this decision by an October 1990 letter.  That 
decision is final.  38 U.S.C.A. § 7105.

The veteran sought an increased rating for his sickle cell 
disease in December 1990 and October 1991.  

VA eye clinic treatment records dated in December 1990 and 
January 1991 show a diagnosis of left eye sickle cell 
retinopathy with vitreous hemorrhage.  Decreased left eye 
vision, to 20/200 before correction, was noted in December 
1990.  A February 1991 VA Medical Certificate includes a 
diagnosis of left eye hemorrhage due to sickle cell.  Right 
eye vision was 20/25 and left eye vision was 20/70.

At an April 1992 VA eye examination Goldmann's visual fields 
were noted to be reliable and revealed a slightly constricted 
nasal right eye field with no scotomas.  The diagnosis was 
bilateral sickle cell retinopathy, status post vitreous 
hemorrhage of the left eye, currently stable retinopathy.

In May 1992, service connection for left eye sickle cell 
retinopathy, status post photocoagulation was granted.  A 10 
percent rating was assigned from December 11, 1990.  In a 
July 1993 rating decision an increase in the 10 percent 
evaluation for sickle cell retinopathy, status post 
photocoagulation (left eye) was denied.  This claim arose 
from a March 15, 1993, increased rating claim submitted by 
the veteran regarding his service-connected left eye 
disability.  

A May 1993 VA eye examination Goldmann visual field test, 
using III/IVe test object, demonstrated a left upper nasal 
field loss.  Sickle cell retinopathy was diagnosed.  
Additional laser treatment was recommended.

At an April 1994 VA eye examination, Goldmann visual field 
testing using III/4e test object demonstrated visual field 
concentric contraction of 34 degrees (right) and 30 degrees 
(left).  

In September 1994, the 10 evaluation for bilateral sickle 
cell retinopathy was increased to 30 percent, effective March 
15, 1993.  

Private medical records show that the veteran was admitted on 
July 17, 1995, for a sickle cell anemia "crisis."  

As part of a letter received by the RO on September 5, 1995, 
the veteran essentially sought increased ratings for his 
service-connected sickle cell disease and for the bilateral 
sickle cell retinopathy.

A VA eye examination was conducted in April 1996.  Bilateral 
eye examination results, using the Goldmann III/4e test 
object, were reported.  Visual field concentric contraction 
findings were not provided in layman's terms, however, of 
record is an undated visual field calculator report printout, 
showing the VA visual field test results from the April 1996 
examination to indicate right eye concentric contraction to 
be 41 degrees and left eye concentric contraction to be 30 
degrees.  

By rating decision of October 1996, the RO determined that 
the September 1994 rating decision was clearly and 
unmistakably erroneous because a separate evaluation was not 
assigned for sickle retinopathy, but rather was included in 
the 30 percent evaluation assigned for visual field loss.  
The RO assigned bilateral sickle cell retinopathy a separate 
10 percent evaluation, effective December 1990, and assigned 
a 50 percent evaluation for visual field loss secondary to 
sickle retinopathy, effective from September 5, 1995.  
[According to the October 1996 rating decision, the 50 
percent evaluation was assigned based on, in part, "April 
1996" VA eye examination findings which showed visual field 
concentric contraction of "20" degrees (right eye) and 
"30" degrees (left eye).]  He also was granted a 30 percent 
rating for sickle cell disease, effective July 17, 1995.

In a letter received by the RO in October 1996, the veteran 
essentially indicated that he was satisfied with the ratings 
assigned for the visual field loss secondary to sickle cell 
retinopathy and sickle cell disease, but disagreed with the 
effective dates.  He requested an effective date of March 15, 
1993, the date he stated the claim was filed.  

A statement of the case (SOC) with respect to the effective 
date issues was mailed to the veteran in May 2002, and he 
perfected his appeal to these matters in July 2002.

In February 1998, the Board denied entitlement to a rating in 
excess of 50 percent for visual field loss secondary to 
bilateral sickle cell retinopathy.  The Board found that the 
veteran's October 1996 correspondence, in which he indicted 
that he was satisfied with the decision to increase to 50 
percent his evaluation for visual field loss secondary to 
sickle retinopathy, constituted a withdraw of his increased 
rating appeal.  

Based on recalculation of the April 1996 VA eye examination 
findings, cited above, which showed actual visual concentric 
contraction to 41 degrees (right eye) and 30 degrees (left 
eye), the RO in March 1998 proposed to reduce the evaluation 
assigned to 30 percent.  The rating decision explained the 
reason for the proposed reduction, and additionally advised 
the veteran of his rights with respect to the proposed 
reduction.  The rating decision further found that the 
October 1996 was clearly and unmistakably in error based on 
the record and the law that existed at the time of the prior 
decision.  

A private hospital admission report shows that the veteran 
was admitted for a sickle cell pain crisis in November 1996.  
The veteran provided a history of crises one to several times 
a year since 1989.  

An April 1998 letter submitted by a private physician 
reported visual field testing results stemming from 
examination to show about 15 degrees of right eye peripheral 
vision.  The left eye about 10 degrees of peripheral vision.  

A May 1998 rating decision reduced the evaluation assigned 
the veteran's service-connected visual field loss due to 
bilateral sickle cell retinopathy from 50 percent to 30 
percent disabling, effective September 1, 1998.  The decision 
was based, in part, on the absence of the private medical eye 
examination test findings submitted to VA in April 1998 
having been conducted using the Goldman III/4e chart.  The 
veteran was advised of this decision and of his appellate 
rights with respect thereto later in May 1998.  He later 
perfected an appeal.  See September 1998 VA Form 9.  

A November 1998 VA eye examination Goldmann visual field 
testing was reported to show bilateral contraction; 
approximately 20 degrees on the left and 45 to 50 degrees on 
the right.  In pertinent part, the diagnoses included 
proliferative sickle retinopathy, status post laser therapy; 
and contraction of the visual fields.  

An October 2001 private medical record includes a diagnosis 
of bilateral proliferative bilateral sickle cell retinopathy 
with vitreous right eye hemorrhage and left eye traction 
retinal detachment.  

A March 2002 VA hemic disorders examination report notes a 
diagnosis of sickle cell disease with annual crisis, 
uncomplicated to date expect for eye disease.  

Laws and Regulations

In cases, such as this one, in which the question to be 
answered is whether the RO was justified in reducing the 
veteran's disability evaluation, VA is required to establish, 
by a preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that such a reduction was warranted.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  
Examinations which are less full and complete than those on 
which payments were authorized will not be used as the basis 
of a reduction.  Id.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
(2005) provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  Id.

Further, in rating reduction cases VA must satisfy the 
procedural due process requirements contained in 38 C.F.R. 
§ 3.105.  That regulation provides that where the reduction 
in evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.

In this case, due process considerations have been complied 
with in regard to the reduction in this case.  See 38 C.F.R. 
§ 3.105(e).  With respect to whether the evidential 
requirements for reducing the evaluation have been met, the 
Board notes that the provisions of 38 C.F.R. § 3.344(a), 
regarding stabilization of disability ratings, are not for 
application, since the veteran's 50 percent evaluation was 
not in effect for a period of five years or more.  The 50 
percent evaluation was in effect from September 5, 1995, 
until the reduction effective September 1, 1998.  See 38 
C.F.R. § 3.344(c); Brown.

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).

The effective date for an increase in disability compensation 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  Id.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code (Code) 6080.  Under that 
code, loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral, or is rated as 20/70.  Loss of the nasal half of 
the visual field bilaterally results in a 20 percent rating, 
unilaterally results in a 10 percent rating, or may be rated 
as 20/50.  Concentric contraction of the visual field to 5 
degrees, results in a 100 percent rating if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200.  
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral rating, a 
20 percent unilateral rating, or is rated as 20/200.  
Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
rating, unilaterally results in a 10 percent rating, or is 
rated as 20/100.  Concentric contraction of the visual field 
to 45 degrees but not to 30 degrees bilaterally results in a 
30 percent rating, unilaterally results in a 10 percent 
rating, or is rated as 20/70.  A concentric contraction of 
the visual field to 60 degrees but not to 45 degrees results 
in a bilateral rating of 20 percent, a unilateral rating of 
10 percent, or rate as 20/50.  38 C.F.R. § 4.84a, Code 6080.

Demonstrable pathology commensurate with the functional loss 
will be required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Code 6080, Note 
(2).

According to 38 C.F.R. § 4.117, Code 7714, sickle cell 
anemia, following repeated hemolytic sickling crises with 
continuing impairment of health, warrants a 30 percent 
rating.  Sickle cell anemia manifested by painful crises 
occurring several times a year or by symptoms precluding 
other than light manual labor warrants the assignment of a 60 
percent evaluation.  A 100 percent rating requires evidence 
that the sickle cell anemia has resulted in repeated painful 
crises occurring in the skin, joints, bones, or any major 
organs caused by hemolysis and sickling of red blood cells 
with anemia, thrombosis and infarction and with symptoms 
precluding even light manual labor.  Id.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).



Analysis

Restoration of a 50 Percent Rating for a Visual Field Loss
due to Bilateral Sickle Cell Retinopathy

Based on a thorough review of the evidence in the claims file 
at the time of the reduction, the Board finds that the 
reduction from 50 percent to 30 percent was warranted.  
First, the notice requirements provided at 38 U.S.C.A. 
§ 5112and 38 C.F.R. § 3.105(e) were satisfied.  In addition, 
the medical evidence on which the evaluation was based, the 
recalculated April 1996 VA eye examination clinical findings, 
was complete and full.

Turning to the actual medical evidence, it is clear from the 
record that the veteran's service-connected bilateral eye 
disorder has never been of such a severity to warrant a 50 
percent rating under Code 6080.  Specifically, clinical 
findings of concentric contraction of the fields of vision to 
between 15 degrees and 30 degrees has never been shown.  

In light of the above, the preponderance of the evidence 
supported a reduction in the disability evaluation from 50 to 
30 percent.  Moreover, since September 1998, the evidence 
does not show that the veteran's service-connected visual 
field loss due to bilateral sickle cell retinopathy has been 
manifested to a degree of disability representative of 
clinical findings of bilateral impairment of field vision to 
between 15 degrees and 30 degrees.  Rather, the evidence of 
record clearly shows that the rating never should have been 
increased based upon the evidence of record.  The correct, 
recalculated figures from the April 1996 VA eye examination 
clearly show that no more than a 30 percent rating was for 
application in this case.  

The appeal is denied.



Effective Date Prior to September 5, 1995, for a 50 Percent 
Rating for
Visual Field Loss due to Bilateral Sickle Cell Retinopathy

In correspondence received on September 5, 1995, the veteran 
supplied VA a handwritten letter seeking a 100 percent rating 
for a period of hospitalization for sickle cell treatment.  
He also provided private medical records associated with this 
cited private medical treatment for a sickle cell "crisis."  
This was construed by the RO as an increased rating claim.  
In an October 1996 rating decision, the RO increased the 
rating for the bilateral visual field loss to 50 percent, 
effective September 5, 1995 (according to the RO, the date of 
the veteran's increased rating claim).  In this case, 
however, it appears that the veteran's actual claim for 
increase was received on March 15, 1993.  

Under the controlling law and regulations, 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400, the effective date of an award of 
an increased rating is the date of claim for increase, that 
is, March 15, 1993, or the date entitlement arose, that is, 
the date the increased disability was factually shown, 
whichever is later (except that if increased disability is 
shown, and a claim is filed within a year, the increased 
rating may be assigned from the date the increased disability 
is shown).  Here, the severity of the veteran's bilateral 
visual field loss due to sickle cell retinopathy has never 
been factually shown to have been at a level of severity 
needed for a 50 percent rating under Code 6080.  

Consequently, there is no basis in the evidence for a grant 
of the benefit sought.  Thus there is no basis for the 
assignment of an earlier effective date.

The appeal is denied.

Effective Date Prior to July 17, 1995, for a 30 Percent 
Rating for
Sickle Cell Disease

As noted, in correspondence received on September 5, 1995, 
the veteran supplied private medical records associated with 
treatment received for a sickle cell "crisis."  This was 
construed by the RO as an increased rating claim.  Under the 
controlling law and regulations, 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400, the effective date of an award of an 
increased rating is the date of claim for increase (here 
September 5, 1995) or the date entitlement arose, i.e., 
increased disability was factually shown, whichever is later 
(except that if increased disability is shown, and a claim is 
filed within a year, the increased rating may be assigned 
from the date the increased disability is shown).  Here, 
increased disability was shown as part of July 17, 1995, 
private hospitalization records which documented the 
veteran's treatment for a sickle cell crisis.  There is no 
competent evidence of such a crisis which is needed for the 
assignment of a 30 percent rating, at any other time in the 
year prior to September 5, 1995. 

Consequently, there is no basis in the evidence for a grant 
of the benefit sought.  

The veteran argues that the effective date should be March 
15, 1993, the date he sought a rating in excess of 10 percent 
for his left eye sickle cell retinopathy, status post 
photocoagulation.  This claim specifically concerned his left 
eye disability, not his sickle cell disease.  

The appeal is denied.

In reaching each of the foregoing decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert.


ORDER

Restoration of a 50 percent rating for visual field loss due 
to bilateral sickle cell retinopathy is denied.

The appeal to establish entitlement to an effective date 
prior to September 5, 1995, for assignment of the 50 percent 
rating for a visual field loss due to bilateral sickle cell 
retinopathy is denied.

The appeal to establish entitlement to an effective date 
prior to July 17, 1995, for assignment of the 30 percent 
rating for sickle cell disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


